NETERER, District Judge
(after stating the facts as above).
The homestead may be selected not to exceed $2,000 in value, but “must be actually intended and used for a home.” Section 552, Rem. Comp. Stat. Declaration of homestead must be executed and acknowledged in the same manner as a grant of real estate is acknowledged, and filed for record. Section 558, supra. Declaration inter alia must contain a statement that the declarant is residing thereon, or has purchased the same for a homestead and intends to reside thereon, and claims the same as a homestead (section 559, supra), and must be recorded (section 560, supra). From and after the time declaration is filed for record, the premises thereon described constitute a homestead. Section 561, supra. .
It is obvious from the examination of the bankrupt and his witnesses that he did purchase the land for the purpose of making a home — -a permanent residence where he intended to reside — that he devoted all of his spare time, etc., in improving- the property; that he did select a site for a house, secured floor plans, consulted the lumberman for lumber, and sought a loan from various parties and concerns.for the purpose of financing the building; that he did construct on the place a cabin with a tent top, a place in which to live ’during the summer time, and has in that place some cots and two or three articles of furniture, and has cultivated a garden thereon for his own use during each summer; that the general improvements made upon the place since acquiring it are such as would contribute to the beneficence of a home and be useful as a homestead, and has lived upon the place during each year since acquiring the property, except at the time when his wife’s health did not permit, and had his general mail de*347livered at the mail box upon this property. He had no other permanent place of abode. He was flitting from house to house, as he acquired, repaired, furnished, and sold them, remaining in each house from two or three days to two or three months until sold, living in twelve or fifteen houses within two years.
In view of the liberal construction of tbe homestead laws by the state Supreme Court and this court, and construing all of the provisions of the act together, the mere failure to consummate the purpose, while attempting in good faith to effectuate the beneficent object of the statute, should not defeat the legislative purpose. After an examination of the record, I think, in view of the continued activity of the bankrupt to carry forward the intent as to the use of this property, that the court cannot say that Ms failure to date should defeat his good faith and the purpose and intent of the statute in providing the exemption.
The order of the referee is approved.